Exhibit 10.29.2

EXECUTION VERSION


AMENDMENT NO. 1


AMENDMENT NO. 1 (this “Amendment”) dated as of April 23, 2012 among MOLSON COORS
BREWING COMPANY (the “Company”), the Lenders that are signatories to this
Amendment and DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as
Administrative Agent under the Credit Agreement referred to below (the
“Administrative Agent”).


The Company, the lenders parties thereto and the Administrative Agent are
parties to a Term Loan Agreement dated as of April 3, 2012 (as amended,
supplemented or otherwise modified and in effect immediately prior to the
effectiveness of this Amendment, the “Credit Agreement”).


The parties hereto wish now to amend the Credit Agreement in certain respects,
and, accordingly, the parties hereto hereby agree as follows:


Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.


Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 hereof, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:


2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.


2.02. Certain Defined Terms. The following definitions shall be amended to read
in their entirety as follows:


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans pursuant to Section 2.01, as such commitment may be reduced or
increased from time to time pursuant to the terms hereof. The initial amount of
each Lender’s Commitment to make Euro Loans and US Dollar Loans, as applicable,
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.


“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is (i) not guaranteed by any Person that does not guarantee
all the Obligations under this Agreement and (ii) not benefited by any other
credit enhancement. For purposes of determining a rating provided by Moody’s, to
the extent that the Company does not otherwise have an “Index Debt” rating from
Moody’s, “Index Debt” shall include the senior, unsecured, long-term
indebtedness for borrowed money of Coors Brewing Company that is (i) not
guaranteed by any Person that does not guarantee all the Obligations under this
Agreement and (ii) not benefited by any other credit enhancement.


2.03. Commitments. Section 2.01 of the Credit Agreement is hereby amended to
read in its entirety as follows:





AMENDMENT NO. 1




--------------------------------------------------------------------------------

- 2 -



“SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees on the Closing Date (i) to make a Loan to the Company
in US Dollars up to such Lender’s Commitment in respect of US Dollar Loans and
(ii) to make a Loan to the Additional Borrower (or, if the conditions set forth
in Section 4.03 have not been satisfied, the Company) in Euro up to such
Lender’s Commitment in respect of Euro Loans (such Euro Loan amount to be
determined using the Exchange Rate in effect three Business Days prior to the
Closing Date), in each case in an aggregate principal amount that will not
result in (A) such Lender’s Term Loan Exposure exceeding its Commitment or (B)
the aggregate Term Loan Exposure of all Lenders exceeding the aggregate amount
of the Commitments; provided, that if for any reason the full amount of such
Lender’s Commitment is not fully drawn on the Closing Date, the undrawn portion
thereof shall automatically be cancelled on such date. Any amount borrowed under
this Section 2.01 and subsequently repaid or prepaid may not be reborrowed. Each
Lender’s Commitment shall terminate immediately and without further action on
the Closing Date after giving effect to the funding of such Lender’s Commitment
on such date.”


2.04. Priority Indebtedness. Section 6.01(a) of the Credit Agreement is hereby
amended by amending clause (iv) thereof to read in its entirety as follows:


“(iv) the Revolving Credit Agreement up to an aggregate principal amount of
US$550,000,000 (and related Guarantees thereof)”


2.05. Schedules to the Credit Agreement. Schedule 2.01 of the Credit Agreement
is hereby amended to read in its entirety as set forth in Exhibit A to this
Agreement.


Section 3. Representations and Warranties. The Company represents and warrants
to the Administrative Agent and the Lenders that (a) the representations and
warranties set forth in Article III of the Credit Agreement (after giving effect
to the amendments contemplated herein), other than those set forth in Sections
3.04(b) and 3.06(a) thereof, and in each of the other Loan Documents are true
and correct on and as of the date hereof as if made on and as of the date hereof
unless such representations and warranties expressly relate to an earlier date,
in which case they are true on and as of such date, and as if each reference in
said Article III to “this Agreement” included reference to this Amendment, and
(b) no Default shall have occurred and be continuing.


Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions: (a) the Administrative Agent shall have received
counterparts of this Amendment signed by each of the Company, the Subsidiary
Guarantors and the Required Lenders and (b) the Administrative Agent and the
Lenders shall have received payment of all reasonable fees and expenses
(including fees and disbursements of special counsel for the Administrative
Agent) payable under the Credit Agreement and invoiced two days prior to the
date hereof.


Section 5. Confirmation of Guarantee. The Company (a) confirms its obligations
under the guarantee set forth in Article VIII of the Credit Agreement, (b)
confirms that its obligations under the Credit Agreement as amended hereby are
entitled to the benefits of such guarantee, (c) confirms that its obligations
under the Credit Agreement as amended hereby constitute “Obligations” (as
defined in the Credit Agreement) and (d) agrees that the Credit Agreement as
amended hereby is the Credit Agreement under and for all purposes of such
guarantee.
Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment shall constitute a
“Loan Document” for all



AMENDMENT NO. 1 TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------

- 3 -



purposes of the Credit Agreement and the other Loan Documents. This Amendment
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument and any of the parties hereto
may execute this Amendment by signing any such counterpart. Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.


[Signature Pages Follow.]











AMENDMENT NO. 1 TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


MOLSON COORS BREWING COMPANY

    
    By /s/ Julio O. Ramirez            
        Name: Julio O. Ramirez
Title: VP, Treasurer, Tax & Strategic Finance
    
    



AMENDMENT NO. 1 TO TERM LOAN AGREEMENT




--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:


DEUTSCHE BANK AG NEW YORK                 
BRANCH, as Administrative Agent


By /s/ Heidi Sandquist            
        Name: Heidi Sandquist
Title: Director


By /s/ Ming K. Chu            
        Name: Ming K. Chu
Title: Vice President


                        



AMENDMENT NO. 1 TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------



LENDERS:
    
DEUTSCHE BANK AG NEW YORK BRANCH
    

    By /s/ Heidi Sandquist            
        Name: Heidi Sandquist
Title: Director


By /s/ Ming K. Chu            
        Name: Ming K. Chu
Title: Vice President




MORGAN STANLEY BANK, N.A.




By    /s/ Lisa Kopff            
        Name: Lisa Kopff    
        Title: Authorized Signatory




    



AMENDMENT NO. 1 TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------



Each undersigned Subsidiary Guarantor (a) confirms its obligations under the
guarantee set forth in the Subsidiary Guarantee Agreement, (b) confirms that its
obligations under the Credit Agreement as amended hereby are entitled to the
benefits of the Subsidiary Guarantee Agreement, (c) confirms that its
obligations under the Credit Agreement as amended hereby constitute
“Obligations” (as defined in the Subsidiary Guarantee Agreement) and (d) agrees
that the Credit Agreement as amended hereby is the Credit Agreement under and
for all purposes of the Subsidiary Guarantee Agreement.


MOLSON CANADA 2005


By    /s/ Kelly L. Brown                
Name:    Kelly L. Brown
Title:     Chief Legal Officer


By    /s/ Wouter Vosmeer                
Name:    Wouter Vosmeer
Title:     Chief Financial Officer


MOLSON COORS INTERNATIONAL LP
    
By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Vice President, Taxation and Treasurer


COORS BREWING COMPANY


By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Vice President, Taxation and Treasurer


CBC HOLDCO LLC


By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Vice President, Taxation and Treasurer
 
CBC HOLDCO 2 LLC


By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Vice President, Taxation and Treasurer


MC HOLDING COMPANY LLC


By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Vice President, Taxation and Treasurer







AMENDMENT NO. 1 TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------







MOLSON COORS CAPITAL FINANCE ULC


By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Treasurer


MOLSON COORS INTERNATIONAL GENERAL, ULC


By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Treasurer


COORS INTERNATIONAL HOLDCO, ULC


By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Treasurer


MOLSON COORS CALLCO ULC


By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Treasurer


NEWCO3, INC.


By    /s/ Julio O. Ramirez                
Name:    Julio O. Ramirez
Title:     Treasurer











AMENDMENT NO. 1 TO TERM LOAN AGREEMENT



--------------------------------------------------------------------------------



EXHIBIT A


SCHEDULE 2.01


Commitments




Lender
US Dollar Loan Commitment
Euro Loan Commitment
Total Commitment
Deutsche Bank AG New York Branch
US$75,000,000
US$75,000,000
US$150,000,000
Morgan Stanley Bank, N.A.
US$75,000,000
US$75,000,000
US$150,000,000
Total
US$150,000,000
US$150,000,000
US$300,000,000






AMENDMENT NO. 1 TO TERM LOAN AGREEMENT


